Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-31 and 36-38 are pending and presented for examination on the merit.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. GB 1618934.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 4, 12, 37, and 38 and so the effective filing date for these claims is 11/9/2017. The remaining claims have an effective filing date of 11/9/2016.

Claim Objections
Claims 7 and 8 are objected because the word “active” should be inserted before “material” in line 2, respectively. 
Claim 10 is objected because the word “core” should be inserted before “particles” in line 2. 
Claims 24 and 25 are objected because the “anode active” should be inserted before “material” in line 2, respectively. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims depend on claim 19 and recites “the core particles” in line 3, receptively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the instant claims are considered to depend on claim 20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0142665 to Sheem et al.
Regarding claims 1 and 2, Sheem et al. teaches an electrochemical device, e.g. a rechargeable lithium battery, comprising a negative electrode or anode, positive electrode or cathode, and electrolyte ([0018]), wherein at least one of the negative and positive active materials includes a non-carbon-based material on which nanofiber-shaped carbon with an oxygen-included functional group is grown (Figs. 1A and 1B; [0017-19]; [0022]; [0060]; [0061]). The non-carbon-based material corresponds to the claimed core particles that are electrochemically active in the device (Figs. 1 and 2; [0010]; [0022-32]) and the nanofiber-shaped carbon which may be either carbon nanofibers or carbon nanotubes ([0020]; [0021]) are anchored on the core particles to 
Regarding claim 3, since the carbon nanotubes are grown on the surfaces of the active material, the carbon nanotubes are covalently bonded to the core (Figs. 1 and 2; [0059-62]; Example 7 [0112-114]).
Regarding claim 9, Sheem et al. teaches that a silicon oxide core having a diameter of 15 µm ([0104]), which falls within the claimed range.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al. as applied to claim 1 above.
Regarding claims 7 and 8, Sheem et al. teaches that the active material may include the nanofiber-shaped carbon in an amount of 1 to 20 parts by weight based on 100 parts by weight of the non-carbon-based material ([0046]). 
Even if Sheem et al. does not expressly teach the claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ranges, because the weight of the carbon nanotubes per total weight of the core particles and the carbon nanotubes would have fallen within or overlaps with the claimed ranges. For example, 10 parts of the nanofiber-shaped carbon per 100 parts by weight of the non-carbon-based material prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al. as applied to claim 1 above, in view of US 6,270,925 to Takada et al.
Regarding claim 10, Sheem et al. does not expressly teach that the core particles have a diameter in the range 30 nm to 10 µm.
Takada et al. also relates to an active material for at least one of the electrodes of a lithium battery and teaches that the active material comprising particles of lithium iron oxide represented by the formula (1): Lix(Fe1-yMy)O2, wherein M represents at least one element selected from the group consisting of cobalt, nickel, manganese and aluminum, x is more than 0 and less than 2, and y is 0.005 to 0.1 (abstract; column 2, lines 55-67; claim 2). Takada et al. teaches that the particles have an average diameter of about 0.01 to 1 µm (column 7, lines 62-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed particle diameter for the electrode active material in the electrochemical device of Sheem et al., motivated by the fact that Takada et al. demonstrates a particle size range for similar electrode active materials and the skilled artisan would have obtained expected result using a known product. A prima facie case of obviousness exists in the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Claims 11-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014071214 to Kim et al. (machine translation provided for citation).
Regarding claims 11 and 13-15, Kim et al. teaches an anode active material for a lithium ion battery, the anode active material comprising particles of a compound of Formula 1, Li1+xAl1-x-yMyO2+z, 0.01≤x≤0.5, 0≤y≤0.3, -0.2≤z≤0.2, M is an element selected from the group consisting of B, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Mo, W, Ag, Sn, Ge, Si, and combinations thereof ([0011-14] on Page 3; [0025-27]). 
Although Kim et al. does not expressly teach the claimed anode active material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention based on the teaching of Kim et al. because, for example, when the element M is Fe and the compound is Li1.1Al0.6Fe0.3O2 as suggested by the definitions of Formula 1, Fe is present in an amount of 23 wt% per claim 11, Al at 22.5 wt% per claims 11, 13, and 14, and Li at 9.6 wt% per claims 11 and 15, expressed in terms of the total mass of the particles. With regards to the wt% ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 12, since Kim et al. teaches the claimed anode active material, the prior art active material is expected to have the claimed average discharge potential. Furthermore, Kim et al. suggests that the average potential compared to lithium metal is less than 1.0 V ([0026]).
Regarding claims 17 and 18, Kim et al. teaches that the anode active material further comprises an electrically conductive material such as natural graphite, artificial graphite, carbon black, acetylene black, ketjen black, carbon fiber, which comprises elemental carbon ([0055]; [0057]).

Claims 19-21, 24, 25, 31, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Sheem et al.
Regarding claims 19-21, Kim et al. teaches that the anode active material further comprises an electrically conductive material such as carbon fiber ([0055]; [0057]), but does not expressly teach that the electrically conductive material comprises carbon nanotubes anchored at or grown from the particles.
Sheem et al. also relates to an active material for rechargeable lithium battery and teaches that at least one of the negative and positive active materials includes a non-carbon-based material on which nanofiber-shaped carbon with an oxygen-included functional group is grown (Figs. 1A and 1B; [0017-19]; [0022]; [0060]; [0061]). The non-carbon-based material corresponds to core particles (Figs. 1 and 2; [0010]; [0022-32]) and the nanofiber-shaped carbon may be either carbon nanofibers or carbon nanotubes ([0020]; [0021]).

Regarding claims 24 and 25, Sheem et al. teaches that the active material may include the nanofiber-shaped carbon in an amount of 1 to 20 parts by weight based on 100 parts by weight of the non-carbon-based material ([0046]). 
Even if Sheem et al. does not expressly teach the claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ranges, because the weight of the carbon nanotubes per total weight of the core particles and the carbon nanotubes would have fallen within or overlaps with the claimed ranges. For example, 10 parts of the nanofiber-shaped carbon per 100 parts by weight of the non-carbon-based material corresponds to about 9 wt% in terms of the total weight of the core particles and the carbon nanotubes. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 31, since the anode active material of Formula 1 is a crystal ([0032-35]), once the carbon nanotubes are grown on the anode active material, they would have been attached to the core particles at the Al-Fe-O crystallites.
Regarding claim 36, Kim et al. teaches a layer of material, e.g. a negative electrode and/or a negative electrode active material layer ([0053]), comprising particles of a compound of Formula 1, Li1+xAl1-x-yMyO2+z, 0.01≤x≤0.5, 0≤y≤0.3, -0.2≤z≤0.2, M is an element selected from the group consisting of B, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Mo, W, Ag, Sn, Ge, Si, and combinations thereof ([0011-14] on Page 3; [0025-27]). For example, when the element M is Fe and the compound is Li1.1Al0.6Fe0.3O2 as suggested by the definitions of Formula 1, Fe is present in an amount of 23 wt%, Al at 22.5 wt%, and Li at 9.6 wt%, expressed in terms of the total mass of the particles. 
Kim et al. teaches that the negative electrode comprises a conductive material such as carbon fibers ([0055]; [0057]), but does not expressly teach carbon nanotubes, wherein the particles are core particles and the carbon nanotubes are anchored at one end on the core particles to form nanostructures.
Sheem et al. also relates to an active material for rechargeable lithium battery and teaches that at least one of the negative and positive active materials includes a non-carbon-based material on which nanofiber-shaped carbon with an oxygen-included functional group is grown (Figs. 1A and 1B; [0017-19]; [0022]; [0060]; [0061]). The non-carbon-based material corresponds to core particles (Figs. 1 and 2; [0010]; [0022-32]) and the nanofiber-shaped carbon may be either carbon nanofibers or carbon nanotubes ([0020]; [0021]).
prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 37, the negative electrode and/or the negative electrode active material layer is capable of self support ([0053]). 
Regarding claim 38, since the negative electrode and/or the negative electrode active material layer reads on the claimed layer of material, it is expected to have the claimed tensile strength, absent evidence to the contrary.

Claims 11, 12, 14, 15, 17, 18, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,270,925 to Takada et al.
Regarding claims 11, 14, and 15, Takada et al. teaches an electrode active material for a lithium battery , the electrode active material comprising particles of lithium iron oxide represented by the formula (1): Lix(Fe1-yMy)O2, wherein M represents 
Although Takada et al. does not expressly teach the claimed anode active material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention based on the teaching of Takada et al. because, for example, when M is Al and the lithium iron oxide is Li0.1Fe0.9Al0.1O2, Fe is present in an amount of 57 wt% per claim 11, Al at 3.1 wt% per claims 11 and 14, and Li at 0.8 wt% per claims 11 and 15, expressed in terms of the total mass of the particles. Takada et al. teaches that at least one of the electrodes comprises the lithium iron oxide (column 2, lines 55-67), which means that the lithium iron oxide can be used as an anode active material. With regards to the wt% ranges, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 12, since Takada et al. teaches the claimed anode active material, the prior art active material is expected to have the claimed average discharge potential.
Regarding claims 17 and 18, Takada et al. teaches that an electrically conductive material carbon particles, which comprises elemental carbon (column 10, lines 18-27).
Regarding claims 26 and 27, Takada et al. teaches that the particles have an average diameter of about 0.01 to 1 µm (column 7, lines 62-65). A prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Allowable Subject Matter
Claims 4-6, 16, 22, 23, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior arts Sheem et al. and Kim et al. do not teach the claimed protrusions extending from the core particles of claim 4 or the average numbers of carbon nanotubes per m2 anchored on the core particles per claims 5, 6, 22, and 23. There was no mention of lithium oxide and metallic iron in the particles of claim 16. The particles of Kim et al. are crystals so there is no matrix of amorphous Al-Fe-O in the particles per claim 28 or Al-Fe-O crystallites embedded therein per claims 29 and 30. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior arts to arrive at the claimed inventions because no prior arts were found to teach these claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725